Citation Nr: 1146325	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  08-06 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy, right upper extremity. 

2.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy, left upper extremity. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Although the Veteran initially requested to be scheduled for a Travel Board hearing, he withdrew the request for a hearing in a September 2011 statement.  See 38 C.F.R. § 20.704(e) (2011).

Historically, the Veteran was granted service connection for peripheral neuropathy of the bilateral upper and lower extremities with a noncompensable rating for each condition, which was combined with the rating for diabetes, effective in July 2001.  The Veteran applied for an increased rating for both conditions in March 2006.  In a June 2006 rating decision, the RO granted a 10 percent rating for each of the lower extremities, but denied the Veteran's claim for a compensable rating for the upper extremities.  The Veteran submitted a notice of disagreement as to the upper extremities only.  After further development, in a June 2011 Decision Review Officer (DRO) decision, the RO granted a 10 percent rating for each of the upper extremities for the entire period on appeal, or from March 28, 2011 forward.  However, as this is not a full grant of the benefit sought on appeal, and the Veteran has not expressed satisfaction with the current rating, the increased rating claim continues on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  At all periods during the course of the appeal, the Veteran's peripheral neuropathy, right upper extremity, has manifested by complaints of pain and subjective sensory disturbances such as numbness and tingling, subjectively decreased strength or grip in the hands from January 2008 forward, and objective evidence of mildly decreased sensation; with no objective muscle atrophy or decreased motor strength, decreased reflexes, weakness or incoordination; approximating no more than mild incomplete paralysis of the median nerve.

2.  At all periods during the course of the appeal, the Veteran's peripheral neuropathy, left upper extremity, has manifested by complaints of pain and subjective sensory disturbances such as numbness and tingling, subjectively decreased strength or grip in the hands from January 2008 forward, and objective evidence of mildly decreased sensation; with no objective muscle atrophy or decreased motor strength, decreased reflexes, weakness or incoordination; approximating no more than mild incomplete paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for peripheral neuropathy, right upper extremity, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8615 (2011).

2.  The criteria for a rating in excess of 10 percent for peripheral neuropathy, left upper extremity, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8615 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in March 2006, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate his claims (i.e., evidence that his conditions have increased in severity), and the responsibilities of the Veteran and VA in obtaining such evidence.  He was also advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  No further notice is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (vacating Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), to the extent that it requires more than "generic notice" for an increased rating claim).  

With regard to the duty to assist, there is no indication of pertinent VA treatment, and the identified private treatment records have been obtained.  To the extent that any private treatment records may remain outstanding, the Veteran has not authorized VA to obtain such records, despite being notified to do so.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (stating that VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development).  There is no suggestion that the Veteran receives benefits from the Social Security Administration pertaining to his claimed disabilities.  As such, there is no indication of any outstanding medical records that are necessary to decide the claims.  

Additionally, the Veteran was afforded VA examinations in May 2006, June 2009, and April 2011.  The Board notes that the Veteran's representative has argued that the June 2009 and April 2011 examinations are inadequate because the examiners did not review the claims file.  The representative further argues that the April 2011 examination is inadequate because EMG/NCV testing was not conducted, and the Veteran's condition has progressed to an extent that such testing is necessary.  

The Board first notes that a lack of claims file review does not, in and of itself, render an examination report inadequate.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008), the Court of Appeals of Veterans Claims (Court) noted that it "ha[d] not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance."  The Court cited to Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997), for the proposition that review of the claims file is not required where it would not change the objective and dispositive findings made during a medical examination.  Additionally, VA's General Counsel has discussed circumstances where the claims folder should be reviewed prior to a VA examination, but it declined to adopt a rule requiring such review in every case.  See VAOPGCPREC 20-95 (July 14, 1995).  

Here, each VA examiner recorded the Veteran's subjective complaints and conducted appropriate testing to obtain objective measurements.  There is no argument or indication that these measurements are inaccurate in any way.  Further, as discussed below, the subjective and objective findings are generally consistent with the available private records, as well as with the Veteran's lay statements.  As such, there is no indication that the examiners did not have a full view of the Veteran's disability picture, or that a review of the claims file would have changed the findings made during the examinations.  Therefore, the lack of claims file review does not render the examination reports inadequate in these circumstances.  

Additionally, the lack of EMG/NCV testing during the April 2011 examination does not affect the adequacy of the examination.  Rather, the examiner expressly stated that EMG/NCV testing was not medically indicated after considering the Veteran's subjective complaints and objective findings.  While the Veteran's representative argues that EMG/NCV testing is necessary, there is no indication that he has any specialized training, knowledge, or expertise in determining what tests are appropriate.  Further, as discussed below, the Veteran's subjectively reported symptoms and objective findings have been similar throughout the appeal, including since the last EMG/NCV testing was conducted in May 2009.

Accordingly, for the foregoing reasons, the Board finds that the medical evidence of record is sufficient for a fair adjudication of the Veteran's claims.  In the circumstances of this case, a remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claims at this time.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings must also be considered, which are appropriate when the evidence establishes that the disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Diseases of the peripheral nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia.  See 38 C.F.R. § 4.124a.  The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  Id. at Diseases of the Peripheral Nerves, Note.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating to be assigned for neuritis not characterized by such organic changes is that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.  Neuralgia characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The Veteran is currently assigned a 10 percent rating each for peripheral neuropathy of the upper bilateral extremities under DC 8615, which pertains to the median nerve.  He was noted to be right-hand dominant during the VA examinations.  

Under DC 8515, a 70 percent rating will be assigned for complete paralysis of the median nerve of the major extremity, and a 60 percent rating is assigned if the minor extremity is affected.  This level of disability contemplates the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a.

Where the major extremity is affected by incomplete paralysis of the median nerve, a 50 percent rating is assigned for a severe level of disability, a 30 percent rating is assigned for a moderate level, and a 10 percent rating is assigned for a mild level.  Where the minor extremity is affected by incomplete paralysis of the median nerve, a 40 percent rating is assigned for a severe level of disability, a 20 percent rating is assigned for a moderate level, and a 10 percent rating is assigned for a mild level.  38 C.F.R. § 4.124a , DC 8515.  Neuritis and neuralgia of the median nerve are rated using these criteria under DCs 8615 and 8715, respectively.

In his March 2006 claim for an increased rating, the Veteran subjectively reported increased pain and numbness in the bilateral upper extremities.  In his January 2007 notice of disagreement, he asserted that his hands are just as bad as his feet and that the recent VA examiner found decreased pinprick sensation in his hands.  

The medical evidence includes private treatment records dated from 1999 through March 2011.  The records most relevant to the current appeal are those dated from March 2005 forward, or from one year prior to the date of the Veteran's claim.  Several records in 2005 and 2006 reflect diagnoses of diabetes controlled and diabetes with polyneuropathy, with no objective neurological impairment of the upper extremities.  Specifically, reflexes at the bilateral elbows and wrists were +2, sensation testing detected no neuropathy, incoordination, or weakness.  Strength was 5/5 in the bilateral deltoids, biceps, triceps, and grip.  Tremor was also not detected.  See, e.g., records dated in August 2005 and November 2006.  

During a May 2006 VA examination, the Veteran complained of problems in his lower extremities, but he did not report any symptoms concerning his bilateral upper extremities.  There were no specific objective findings or diagnosis concerning the upper extremities, but peripheral pulses were 2+ bilaterally.  There were no open lesions, rashes, scars, or deformities of the skin.

In a February 2007 private treatment record, the Veteran reported that his hands sting at night time.  In January 2008, he stated that his neuropathy was worsening in the upper extremities, in that he has no feeling in his finger tips, a sore on the left ring fingernail, and he does not have strength in his hands like before.  Aggravating factors were noted to be not taking Lyrica, and the Veteran reported that the Lyrica helps but he would like to go up in dose.  The severity was recorded as "mod-severe."  However, testing during each of these private treatment sessions revealed the same objective results as in 2005 and 2006, summarized above.  

In a May 2009 letter, the Veteran reported that it was extremely difficult for him to perform construction duties due to his peripheral neuropathy, in that he cannot use his hands to grip, so he constantly drops materials and equipment.  He also reported problems with the lower extremities.  The Veteran further stated that he frequently gets scratches, cuts, and punctures on the hands, and the healing process is extremely slow.  He stated that his hands are much worse in the winter, in that the skin cracks between the nails, especially with handling heavy or rough lumber.

The Veteran was afforded another VA examination in June 2009.  At that time, he reported working part-time as a carpenter, stating that he has difficulty working full-time because he has no "grip" in his hands due to diabetic neuropathy, as well as problems with the lower extremities.  The Veteran described tingling and numbness in both hands (and legs).  He did not report any skin symptoms.  The Veteran was noted to be diagnosed with diabetic neuropathy, which had been treated with Lyrica for two years, and no insulin was required for diabetes.  Upon examination, the Veteran had normal skin with small skin abrasions on the right hand, but no evidence of infection.  There was objectively normal strength and reflexes in the bilateral upper extremities, and normal coordination.  There was decreased sensation to microfilament testing in a global distribution over both forearms and hands, with no anatomic nerve distribution.  EMG/NCV testing showed bilateral mild diffuse sensorimotor peripheral neuropathy consistent with diabetic neuropathy in both upper extremities.  The diagnosis was mild diabetic peripheral neuropathy both upper (and lower) extremities.  The examiner opined that this condition created functional limitations that interfere with the Veteran's ability to perform manual labor, but that there were no functional limitations that would interfere with his ability to obtain and maintain sedentary employment. 

Private treatment records dated in February and March 2011 reflect active problems including diabetic neuropathy with involvement of the upper (and lower) extremities.  However, the Veteran denied symptoms such as tingling of the fingers, or numbness or sensation disturbance during these sessions.  He reported being a self-employed contractor.  Upon examination, the fingers and fingernails unremarkable.  There was also normal muscle strength and tone, no deep tendon reflex deficits, and no sensation abnormalities with testing of distal extremities to light touch.  In April 2011, the Veteran was noted to report symptoms of diabetic neuropathy, but objective test results were the same as the two prior months.  

The Veteran was again examined for compensation and pension purposes in April 2011.  He had started on insulin to treat diabetes since the last examination, or for the last three months.  There was no treatment for diabetic peripheral nerve disease in the hands (or feet) at this visit.  It was noted that the Veteran did not tolerate treatment with gabapentin.  He did not report any functional limitations caused by diabetic neuropathy.  Testing revealed objective decreased sensation to microfilament testing of both upper (and lower) extremities compatible with diabetic neuropathy.  The skin was normal, and the extremities were of normal color, with no peripheral edema and intact pulses.  EMG/NCV tests were not ordered because the examiner determined that there was no medical indication for EMG/NCV testing of the extremities.  However, the examiner noted that previous testing in 2009 demonstrated mild diabetic neuropathy.  

Considering all evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for peripheral neuropathy in either upper extremity.  Specifically, the Veteran has generally had complaints of pain and subjective sensory disturbances such as numbness and tingling throughout the appeal.  He also complained of subjectively decreased strength or grip in the hands beginning in January 2008, including during the June 2009 VA examination.  However, objective testing was either negative or showed only mild objective symptomatology throughout the appeal, as with the June 2009 microfilament testing and EMG/NCV testing.  The Veteran again had decreased sensation to microfilament testing during the April 2011 VA examination, but there was no indication for EMG/NCV testing at that time.  There were also no objectively abnormal findings in private treatment records dated from February through April 2011.  Although a private provider recorded that the Veteran's condition was "mod-severe" in January 2008, the Board is not bound by this description.  Rather, the Board must consider all evidence of record to arrive at a just and equitable decision.  

The Board finds that the evidence of record demonstrates no more than mild symptoms in each upper extremity, as contemplated by a rating for the median nerve, throughout the appeal.  The Veteran's symptoms are primarily sensory in nature, and there is no indication of loss of reflexes, muscle atrophy, or objective decrease in strength.  Further, while the Veteran describes pain, there is no indication that it is ever excruciating in nature.  Additionally, the Veteran's symptoms were noted to be diffuse, without anatomical distribution.  As such, the evidence does not more nearly approximate moderate or severe incomplete paralysis, or complete paralysis, so as to warrant a rating in excess of 10 percent for either upper extremity.  See 38 C.F.R. §§ 4.123, 4.124, 4.124a, DC 8615.  

The Board has considered all possibly applicable diagnostic codes and finds no basis to assign a higher evaluation for peripheral neuropathy of the bilateral upper extremities.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings are also not appropriate, as the manifestations of the Veteran's disabilities have remained relatively stable throughout the appeal, and any increases in severity were not sufficient for a higher rating.  See Hart, 21 Vet. App. at 509-10 .  

The Board has further considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

Here, the manifestations of the Veteran's peripheral neuropathy of the bilateral upper extremities are fully contemplated by the schedular rating criteria.  As discussed above, he primarily complains of subjective numbness or tingling and problems with grip, which are contemplated by the applicable diagnostic code.  There is no indication that the Veteran's subjective skin symptoms on the hands are related to his peripheral neuropathy.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, there have been no hospitalizations for the claimed disabilities during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the grade of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

Additionally, the Board notes that the Veteran filed a claim for a TDIU in June 2008 based on his diabetes and peripheral neuropathy, among other conditions.  As noted above, the Veteran has reported difficulties at work due to his peripheral neuropathy of the bilateral upper (and lower) extremities.  He has been employed at least part-time in construction or as a contractor throughout the appeal.  

A TDIU may be granted where the schedular rating is less than 100 percent if the Veteran is unemployable, i.e., unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. § 4.16.  Further, when evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

In this case, the Veteran's claim for a TDIU was denied in a June 2009 rating decision, and the Veteran did not appeal from that determination.  Moreover, the Board notes that the June 2009 VA examiner opined that the Veteran's peripheral neuropathy would interfere with his ability to perform manual labor, but not with any sedentary employment.  Further, there is no indication that the manifestations of such conditions have increased substantially since that time, as discussed above.  As such, no further discussion of a TDIU is necessary at this time.  

For the foregoing reasons, the preponderance of the evidence is against a rating in excess of 10 percent for peripheral neuropathy of the bilateral upper extremities at any period during the appeal.  As such, the benefit of the doubt doctrine does not apply, and the Veteran's claims must be denied.  38 C.F.R. § 4.3.  


ORDER

A rating in excess of 10 percent for peripheral neuropathy, right upper extremity, is denied. 

A rating in excess of 10 percent for peripheral neuropathy, left upper extremity, is denied. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


